EXHIBIT 10.16

United Security Bancshares, Inc.

Summary of Directors’ Fees

USBI’s Board of Directors approved the following retainers and attendance fees
for board and committee meetings subject to the United Security Bancshares, Inc.
Non-Employee Directors’ Deferred Compensation Plan (the “Deferral Plan”)
described below:

United Security Bancshares, Inc.

 

Retainers:

  

Chairperson

   $1,350/month

Board Members

   $600/month

Board Meeting Fees:

  

Board Members

   $500/board meeting attended

Committee Chairperson Fees:

  

Chairperson of the Audit Committee, the Compensation Committee and the
Nominating, Executive and Corporate Governance Committee

   $400/committee meeting attended First United Security Bank

Board Meeting Fees:

  

Board Members

   $400/month

Each non-employee member of the committees of United Security Bancshares, Inc.
(“USBI”) and First United Security Bank receives $250/committee meeting
attended. Additionally, any director who attends regularly scheduled or special
board meetings or committee meetings held outside of the director’s county of
residence is reimbursed for mileage for meetings attended.

Non-employee directors may elect to defer payment of all or any portion of their
First United Security Bank director fees under the Deferral Plan, and, beginning
on January 1, 2012, all United Security Bancshares, Inc. director fees are
deferred under the Deferral Plan. The Deferral Plan, which was ratified by
shareholders at the annual meeting held on May 11, 2004, permits non-employee
directors to invest their directors’ fees and to receive the adjusted value of
the deferred amounts in cash and/or shares of USBI’s common stock.